Citation Nr: 0404095	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as anxiety).


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 4, 1964, to 
September 10, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a 
psychiatric disorder (claimed by the veteran as "anxiety").

Pursuant to the veteran's request, a hearing was held on June 
17, 2003, in Jackson, Mississippi, before Kathleen K. 
Gallagher, an Acting Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (d)(2) (West 2002) and who is rendering 
the determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A personality disorder is not a disease for VA 
compensation purposes.

3.  No psychiatric disorder other than a personality disorder 
was manifested in service.

4.  No information or evidence of record establishes that the 
veteran suffered an event, injury, or disease in service, or 
indicates that a claimed current psychiatric disorder or 
symptoms may be associated with an established event, injury 
or disease, if any, in service.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.127 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

After the veteran filed his claim for service connection in 
this case, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000.  Although the veteran's claim 
was originally denied as not well grounded in March 2000, the 
RO readjudicated it under the VCAA in August 2001, and that 
is the decision which the veteran has appealed to the Board.  
The VCAA provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires VA to assist 
the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   

First, VA has a duty under the VCAA to notify a claimant and 
his representative of information and evidence needed to 
substantiate and complete a claim.  In a letter dated in June 
2001, prior to the adjudication of the claim in the August 
2001 rating decision, the RO specifically informed the 
veteran of the VCAA and what VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibilities in obtaining evidence.  This letter also 
notified the veteran of what the evidence must show to 
establish service connection for a disability.  The RO 
pointed out that the information or evidence that it needed 
from him included "medical diagnosis of a current 
disability" and "evidence of incurrence or aggravation [of 
the current disability] in service."  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA outpatient 
records have been obtained and associated with the claims 
file.  Although the veteran stated that he is in receipt of 
Social Security disability, the Board notes that he testified 
at a hearing before the BVA in Jackson, Mississippi, that he 
has only ever received treatment from VA and that the Social 
Security Administration (SSA) used VA records in making its 
determination about disability benefits provided by that 
agency.  The veteran reported that he had been treated at VA 
since 1965.  The RO requested VA outpatient treatment records 
from 1965 to the present, and the earliest record showing 
treatment for a psychiatric disorder is dated in 1971.  
Although the veteran stated his belief at the June 2003 Board 
hearing that records of a period of hospitalization during 
service were destroyed in a fire in 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, the service 
medical records obtained by the RO include the report of 
hospitalization, and there is no indication that any service 
medical records are missing in this case.  The veteran has 
not notified VA of any additional evidence that needs to be 
obtained prior to appellate review.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and VA's duties 
under the VCAA have been fulfilled.

Background

The veteran entered active service on August 4, 1964.  There 
were no complaints or findings relevant to a psychiatric 
disorder noted on his July 30, 1964, enlistment examination 
report.  On August 11, 1964, the veteran was taken to the 
dispensary where he was reported to be grossly tremulous, 
unresponsive to verbal stimuli, and repeating "Hey, mister, 
take me down yonder."  He was unwilling to sit down and 
unwilling or unable to converse with the general medical 
officer.  He was referred to the neuropsychiatric section of 
another dispensary where he was examined by a psychiatrist 
who noted that the veteran's senior drill instructor 
commented that on the night of August 9th, the veteran had 
said that his parents were old and about to die and that the 
veteran had been tearful and obviously upset since his 
arrival at the particular duty station.  The psychiatrist 
noted that the veteran seemed totally disorganized, 
disoriented, and unable to communicate.  He stared blankly, 
wandered about the room, and repeated, "I want to go down 
yonder.  They need help."

It was determined that the veteran should be observed as an 
inpatient by the psychiatric service of the service 
department hospital.  The veteran was admitted to the 
hospital and a detailed report of the observations during the 
period of hospitalization is included in the service medical 
records.  Background history obtained from the veteran and 
from official records were considered reliable.  The veteran 
reported that his parents were ill, that he had enlisted in 
the service against their advice, that they had cried on his 
departure, and that they needed him to take care of them.  
Physical, neurological, and routine laboratory examinations 
of the veteran on admission to the hospital were normal.  On 
mental examination, he was alert, cooperative, and oriented 
to time but not place (he had not been informed of his 
whereabouts and had not inquired).  He was anxious with 
excessive motor activity.  There was no evidence of 
psychosis.  He appeared as a very passive-dependent youth who 
repeatedly stated that he had to go home to his folks.  He 
cried and added that his parents needed him.  The examiner 
noted that the veteran knew his parents needed him "because 
they had so informed him when he telephoned them from [his 
place of duty in the service]."  (Emphasis in original 
report.)  During his hospitalization, the veteran adjusted to 
ward routine without difficulty but remained passive and 
dependent on the staff for all decisions.  He frequently 
called his parents for reassurance.  His anxiety level 
quickly subsided on learning he would be discharged from 
service and would not have to return to recruit training.

After an adequate period of observation and treatment, the 
veteran's case was reviewed by a conference of staff 
psychiatrists who agreed that he had shown long standing 
evidence of emotional immaturity which precluded his 
rendering useful service to the service department.  The 
diagnosis was established as passive-dependent personality, 
chronic, severe, characterized by helplessness, 
indecisiveness, a marked tendency to cling to his parents for 
support, and severe anxiety when separated from them.  It was 
noted that the disorder existed prior to entry ("EPTE").  
The conference of staff psychiatrists had also reported that 
the veteran had a marked predisposition with neuropathic 
traits in childhood, unstable school and occupational 
adjustment, and a severely emotionally incapacitated family.  
They stated that there had been no precipitating stress other 
than that routinely experienced in the Marine Corps and also 
found there to be marked impairment as he was unsuitable for 
military service.

The veteran appeared before a Board of Medical Survey.  It 
was the opinion of the medical board that the veteran 
suffered from a personality disorder which rendered him unfit 
for further service.  The medical board further stated that 
at that point he did not suffer from a disability which was 
the result of an incident of service or which was aggravated 
thereby.  The veteran was informed of these findings and 
recommendations of the medical board and did not desire to 
submit a statement of rebuttal.

VA hospital records dated in March 1971 indicated that it was 
his first admission for a chief complaint of nervousness and 
marital trouble.  The veteran reported that he had been high 
strung and nervous throughout his life and had been 
meticulous in his work.  The physician noted that the veteran 
reacted to stress by retreating and that he doubted his 
ability to function and to relate to others.  The veteran was 
diagnosed with obsessive-compulsive neurosis with passive 
personality.

VA outpatient records dated from October 1998 to December 
1998 document the veteran's complaints, symptomatology, and 
treatment for his psychiatric disorder.  His diagnoses 
included psychiatric disorder not otherwise specified, major 
depression, personality disorder not otherwise specified, 
bipolar II disorder, obsessive compulsive disorder, and 
trichotillomania.  The veteran was hospitalized for his 
psychiatric disorder in October 1998.  His symptomatology was 
noted, and he was diagnosed with bipolar II disorder.  A 
diagnosis of obsessive-compulsive disorder was ruled out.  VA 
outpatient records dated October 2000 to June 2001 also 
document the veteran's treatment for his psychiatric disorder 
along with his complaints and symptomatology.  His diagnoses 
included depression, bipolar disorder, trichotillomania, and 
obsessive compulsive disorder.

In the VA Form 9 received June 2002, the veteran stated that 
he did not have any psychiatric problems prior to his 
breakdown in service.  He claimed that his quality of life 
and ability to function has been affected since that time.

At the hearing before the Board in June 2003, the veteran 
reported that his problems began after his breakdown during 
boot camp and that they had progressively worsened since his 
discharge.  He stated that he had been in excellent physical 
condition when he enlisted and believed that he had a 
breakdown due to the stress and harassment at boot camp.  He 
also testified that SSA found him disabled based on his VA 
records.  The veteran's representative indicated his belief 
that there had been no finding that there was a breakdown of 
the veteran's mental condition prior to the veteran's 
enlistment but merely "unfounded suppositions" that such a 
breakdown happened before service.  He further pointed out 
that the veteran has had a mental disorder since service.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

In the case of veterans who have served for 90 days or more 
during a period of war or after December 31, 1946, service 
connection for certain diseases, including a psychosis, may 
also be established on a presumptive basis by showing that 
the disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112(a), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, it is presumed 
under the law that a disease was incurred in or aggravated by 
service "notwithstanding there is no record of evidence of 
such disease during the period of service".  38 U.S.C.A. 
§ 1112(a).

Personality disorders and are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole establishes that 
the conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  

In this case, the evidence shows that the veteran has a 
current psychiatric disability.  His psychiatric condition 
has been variously diagnosed to include both a personality 
disorder and other psychiatric disorders which are considered 
"diseases" for which service connection may be established 
if they are shown to have been incurred or aggravated in 
service.  However, the evidence in this case does not 
establish a basis for which service connection can be granted 
for any of these psychiatric disorders.

First, there is no evidence of a psychosis having manifested 
itself to a degree of 10 percent or more in the year 
following separation from service and, even if there were, 
the presumption of service connection which is provided in 
such cases to lighten the evidentiary burden for certain 
veterans may not be applied in this case because the veteran 
did not serve for 90 days or more.  38 U.S.C.A. §§ 1112(a), 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Grose v. Brown, 4 
Vet. App. 144, 147 (1993) (noting that, although section 1137 
was added to the law so that the presumptions provided by 
section 1112 could be applied not only to veterans who served 
"during a period of war" but also to veterans who served 
during peacetime, nothing in the legislative history suggests 
that Congress intended to remove the requirement in section 
1112 that, in order for the presumptions to apply, the 
veteran must have "served for ninety days or more").  
Accordingly, there is no basis in this case on which to 
establish service connection on a presumptive basis for a 
current psychosis, if any.

Second, although no psychiatric disorder was noted on the 
enlistment examination and therefore the veteran is afforded 
the presumption of sound condition at entrance, the Board 
need not apply the presumptions of sound condition or 
aggravation in this case because the mental disorder shown in 
service was a personality disorder and that is not considered 
a disease or injury for the purposes of establishing 
entitlement to service connection for resulting disability on 
any basis, regardless of whether the basis for such 
entitlement is contended to be incurrence or aggravation.  
There is no evidence in this case of the incurrence or 
aggravation during service of any psychiatric disorder other 
than a personality disorder.  Furthermore, the Board assigns 
much probative weight to the service medical records which 
reflect the diagnosis of a personality disorder because the 
veteran was evaluated by several psychiatrists for a 
significant time during a period of inpatient observation and 
treatment.  In addition, medical evidence subsequent to 
service, including the VA Hospital Summary dated in March 
1971 which noted a diagnosis of "passive personality", 
supported the findings of the psychiatrists in service of the 
existence of a personality disorder.  Finally, there is no 
evidence of record which conflicts with the findings of the 
psychiatrists in service.

Third, there is no evidence in this case that any current 
disability is the result of a mental disorder that was 
superimposed upon a personality disorder during service.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  There is no evidence in 
this case of the presence during service of any psychiatric 
or mental disorder other than a personality disorder.  The 
psychiatrists who observed the veteran in the hospital 
concluded that the psychiatric symptoms he experienced in 
service were the result of a chronic severe personality 
disorder.  Moreover, there is no evidence in this case of the 
existence of a psychiatric disorder for which service 
connection may be granted until many years after service.  
The absence of medical evidence of the existence of a 
psychiatric disorder other than a personality disorder for 
such a long period of time is negative evidence which bodes 
against the claim that a current psychiatric disorder, other 
than a personality disorder, had its onset in service.  Thus, 
the evidence in this case preponderates against the claim 
that a psychiatric disorder other than a personality disorder 
was manifested in service.  In finding this fact, the Board 
has considered all the evidence including the absence of 
evidence of such a disease in service and the amount of time 
that elapsed after service before such a disease was shown.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service); Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim that a psychiatric 
disorder, other than a personality disorder, was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.127. While the Board does not doubt that the veteran 
believes that his current psychiatric disorder is related to 
service, the Board notes that the veteran is not a medical 
professional and does not have the requisite medical 
expertise needed to provide a competent opinion regarding the 
etiology of his current psychiatric disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1994).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt provision does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Accordingly, the Board 
concludes that service connection for a psychiatric disorder 
is not warranted.

In so concluding, the Board notes that the evidence in this 
case is sufficient to decide the claim and further 
development by obtaining an examination or medical opinion is 
not necessary.  An examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, the information and evidence of record does contain 
sufficient competent medical evidence to decide the claim and 
no information or evidence of record establishes that the 
veteran suffered an event, injury, or disease in service, or 
indicates that a claimed current psychiatric disorder or 
symptoms thereof may be associated with an established event, 
injury, or disease, if any, in service.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



